DETAILED ACTION
	1.	This action is in response to the application filed on 6/8/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 5, 7-8, 11, 15, 17-18, are 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierson et al. (US20090121695)
Regarding claim 11:  Pierson et al. disclose (i.e. figures 1-6) a controller (i.e. controller of figure 1) configured to implement a load line for a power converter (i.e. load line of power converter in figure 1), the controller comprising: 
a modulator (i.e. modulator of 102) configured to adjust a target voltage (i.e. target voltage, ¶ 32-35) used to regulate an output voltage (i.e. Vout) of the power converter (i.e. converter of figure 1), based on sensed load current information (i.e. current sense from 160) that has delay between updates (i.e. sensed load current delayed by inductor 182 or other components ¶ 47-48); and 
a transient response circuit (i.e. circuit of 102 for detecting the transient load current, ¶ 48 and 61) configured to detect a load current transient (i.e. detection of current transient, ¶ 48 and 61) and responsive to detecting the load current transient (i.e. detection of current transient) and before the next update (i.e. the AVP circuit 160 provides early, predictive change to the target voltage. This predictive change occurs prior to the time that the sense current change is received) to the sensed load current information becomes available (i.e. when the current sensed available after the predictive change occurs), to adjust the target voltage (i.e. target voltage, ¶ 32-35) based on blind load current information (i.e. blind load current information is provided when the sense load current is not available ¶ 45-48).
Regarding claim 15: (i.e. figures 1-6) the transient response circuit comprises a comparator (i.e. 140) configured to compare a floor voltage signal (i.e. target error signal) used in a constant-on-time (COT) control scheme (i.e. control scheme of amplifier 110) implemented by the modulator to a threshold value (i.e. threshold), and to output a signal (i.e. from 140) when the floor voltage passes the threshold value to indicate the load current transient is detected (i.e. ¶ 45).
	Regarding claim 17: (i.e. figures 1-6) wherein the transient response circuit is configured to detect the load current transient (i.e. detect by 140) when an overshoot of the output voltage exceeds a threshold (i.e. ¶ 32, 48-51).
 	Regarding claim 18: (i.e. figures 1-6) wherein the transient response circuit comprises: a first comparator (i.e. 140) configured to compare a signal available within the controller (i.e. signals to 140) and that is indicative of the load current transient to a first threshold value, the first comparator having an output that indicates when the signal passes the threshold value; and a first latch (i.e. logic circuit 210) configured to store the output of the first comparator (i.e. ¶ 32, 48-51).
 	Regarding claim 22: Pierson et al. disclose a power converter (i.e. figures 1-6), comprising: 
 	at least one phase (i.e. from 180) configured to provide a phase current (i.e. output current) to a load (i.e. load at Vout) coupled to the power converter (i.e. converter of figure 1); and a controller (i.e. controller of figure 1) configured to implement a load line for the power converter (i.e. load line of power converter in figure 1), the controller comprising: 
 a modulator (i.e. modulator of 102) configured to adjust a target voltage (i.e. target voltage, ¶ 32-35) used to regulate an output voltage (i.e. Vout) of the power converter (i.e. converter of figure 1), based on sensed load current information (i.e. current sense from 160) that has delay between updates (i.e. sensed load current delayed by inductor 182 or other components ¶ 47-48); and 
a transient response circuit (i.e. circuit of 102 for detecting the transient load current, ¶ 48 and 61) configured to detect a load current transient (i.e. detection of current transient, ¶ 48 and 61) and responsive to detecting the load current transient (i.e. detection of current transient) and before the next update (i.e. the AVP circuit 160 provides early, predictive change to the target voltage. This predictive change occurs prior to the time that the sense current change is received) to the sensed load current information becomes available (i.e. when the current sensed available after the predictive change occurs), to adjust the target voltage (i.e. target voltage, ¶ 32-35) based on blind load current information (i.e. blind load current information is provided when the sense load current is not available ¶ 45-48).
 	Regarding claim 23: Pierson et al. disclose an electronic system, comprising: 
 	a circuit board (i.e. boar for circuit of figure 1, ¶ 21 and 26); a load (i.e. load at Vout) attached to the circuit board (i.e. ¶ 21 and 26); and 
 	a power converter (i.e. converter of figure 1) configured to provide power to the load (i.e. load at Vout), wherein the power converter comprises: 
 	at least one phase (i.e. from 180) configured to provide a phase current (i.e. output current) to a load (i.e. load at Vout); and 
 	a controller (i.e. controller of figure 1) configured to implement a load line for the power converter (i.e. load line of power converter in figure 1), the controller comprising: 
 a modulator (i.e. modulator of 102) configured to adjust a target voltage (i.e. target voltage, ¶ 32-35) used to regulate an output voltage (i.e. Vout) of the power converter (i.e. converter of figure 1), based on sensed load current information (i.e. current sense from 160) that has delay between updates (i.e. sensed load current delayed by inductor 182 or other components ¶ 47-48); and 
a transient response circuit (i.e. circuit of 102 for detecting the transient load current, ¶ 48 and 61) configured to detect a load current transient (i.e. detection of current transient, ¶ 48 and 61) and responsive to detecting the load current transient (i.e. detection of current transient) and before the next update (i.e. the AVP circuit 160 provides early, predictive change to the target voltage. This predictive change occurs prior to the time that the sense current change is received) to the sensed load current information becomes available (i.e. when the current sensed available after the predictive change occurs), to adjust the target voltage (i.e. target voltage, ¶ 32-35) based on blind load current information (i.e. blind load current information is provided when the sense load current is not available ¶ 45-48).
 	Regarding claims 1, 5 and 7-8: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).

Allowable Subject Matter
5.	Claims 2-4, 6, 9-10, 12-14, 16, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838